Citation Nr: 1221444	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a thyroid condition, diagnosed as a multinodular goiter (also claimed as an upper respiratory infection).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967 and from August 1974 to March 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran was scheduled to present testimony before an acting Veterans Law Judge at a December 2009 Videoconference hearing.  Correspondence received from the Veteran in December 2009 indicated that she wished to cancel the scheduled hearing.  She requested that the record be held open for 60 days for submission of additional medical nexus evidence and she waived initial RO consideration of any additional evidence submitted.  As the Veteran has not requested that the hearing be rescheduled, the Board deems her request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  

In March 2010, the Veteran's motion for a 60 day extension was granted and the record was held open until May 8, 2010.  Additional medical evidence was received in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for diabetes mellitus and a thyroid condition allegedly incurred during service or within one year of discharge.  The Veteran asserts that she was diagnosed with borderline and/or gestational diabetes in January 1968 by Dr. Palmeri, her private physician in Brooklyn, New York, who is now deceased.  Consequently, any associated treatment records are now unavailable for review.  The Veteran also asserts that symptoms diagnosed as a thyroid condition in November 2006 were present during service, however, they were mistakenly diagnosed and treated as upper respiratory infections.  She asserts that the claimed disabilities have been manifested by many progressive and continuous symptoms since discharge.  

The Veteran has indicated that she received VA treatment as early as 1968 at the Philadelphia VA Medical Center for symptoms claimed to be associated with the disabilities on appeal.  The RO has been unsuccessful in obtaining VA treatment records dated prior to 1998.  Although a Formal Finding of Unavailability of post-service VA treatment records dating prior to 1998 was issued by the RO, it remains unclear whether prior attempts to obtain such records included queries under both the Veteran's married and maiden names, or whether a search for archived or retired VA treatment records pertaining to the Veteran was requested or performed.  

Additionally, although clinical evaluation and sugar levels were found to be normal on enlistment and separation examinations for both periods of active service, they also show evidence of weight fluctuations and treatment for colds and upper respiratory infections during both periods of service.  During the Veteran's second periods of active service complaints of hot and cold flashes were noted in 1974 which were noted to be related to nervousness and anxiety due to changes in her hormonal treatment regiment following a September 1972 total abdominal hysterectomy and bilateral salpingo oophorectomy.  

Prior to her second period of active service, a September 1972 private treatment record from Dr. Palmeri showed that she underwent a total abdominal hysterectomy and bilateral salpingo oophorectomy.  There was no mention of diabetes at that time.  Moreover, the Veteran specifically denied ever having a history of sugar in the urine at her August 1974 enlistment examination.

Nevertheless, post-service private treatment records dated in June 1976 show that the Veteran continued to receive treatment for hot and cold flashes, loose stools, a clogged nose and right ear, and a sore throat.  A lab report showed glucose was negative.  It was also noted that the Veteran had recently received VA treatment and her medical conditions were being followed by a VA medical facility.  A November 1976 statement received from the Veteran indicated that her doctors at that time attempted to treat her for, among other things, a thyroid condition and diabetes mellitus.  She reportedly did not submit to any recommended treatment for such conditions because her independent medical research was not indicative of such diagnoses.

Post-service VA treatment records currently available show that the Veteran was diagnosed with type II diabetes mellitus in July 1998 following complaints of increased thirst and urination and a thirty pound weight loss.  Upon undergoing an evaluation for hot flashes and weight loss in November 2006, a thyromegally was found on physical examination.  A December 2006 thyroid imaging study revealed a multinodular goiter with one large "cold" nodule in the right lower pole.  The Veteran later reported that she had not previously noticed the goiter but she had noticed neck pain with radiation to her ears for many years.  Clinically, the Veteran had no symptoms of thyroid dysfunction as her TSH levels were normal (.5).  

A medical opinion has not been obtained to determine the nature and etiology of the Veteran's currently diagnosed diabetes mellitus and thyroid conditions.  Although a January 2010 private treatment note was received from the McQueen Medical Center, a medical opinion pertaining to the nature and etiology of either of the claimed disabilities was not provided.  A VA examination or opinion is necessary, in cases such as this, where the evidence of record indicates that the claimed disability or symptoms may have had their onset during or within one year of discharge or may otherwise be associated with the Veteran's service, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon.  

Inquiry in the Virtual VA claims processing system revealed that the Veteran has been in receipt of Social Security disability benefits since December 2008.  The Veteran's Social Security records have not, however, been associated with the claims folder.  

Finally, the Board observes that treatment records from the Fayetteville VA Medical Center were last updated in May 2008.  Additional relevant medical records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated her for diabetes mellitus and a thyroid condition since 1967.  After the appellant has signed the appropriate releases, any indicated records not already of record should be obtained and associated with the claims folder. 

The AMC/RO will specifically seek records related to the appellant generated at VA treatment facilities in Philadelphia, Pennsylvania for the period between 1968 to 1998.  The AMC/RO will ask that archived and retired VA records be searched for any related to both the appellant's married and maiden names.  

The AMC/RO must also contact the Social Security Administration and secure all pertinent records for inclusion in the claims file.  

All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After attempts to obtain additional relevant treatment records (regardless of whether additional records are obtained), the AMC/RO will refer the claims file to an endocrinologist to determine the nature, onset, and etiology of the Veteran's diabetes mellitus and thyroid condition.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

The examiner is requested to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the appellant's type II diabetes mellitus had its onset during or within one year of separation from either period of active service, or is causally related the alleged January 1968 diagnosis of gestational diabetes, or is otherwise related to either period of active service.  

The examiner must further opine whether it is at least as likely as not, i.e., is there a 50-50 probability, that the appellant's thyroid condition, diagnosed as a multinodular goiter, is causally related to cold and upper respiratory infection-like symptoms treated during or within one year of discharge from either period of active service, or is otherwise related to active service.  If the appellant's diabetes is found to be related to service the examiner must address whether it is at least as likely as not that any diagnosed thyroid disorder is caused by or permanently aggravated by diabetes.  In doing so, the examiner is requested to acknowledge and discuss the significance, or lack thereof, of the Veteran's pre-service September 1972 hysterectomy and associated treatment with her complaints of hot and cold flashes during service in December 1974.

If the examiner advises that either opinion cannot be rendered without a full physical examination, the AMC/RO must arrange for such an examination.

Any opinion offered must be fully explained and accompanied by supporting rationale.  In preparing the requested opinions, the examiner is advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the etiology of the Veteran's current type II diabetes mellitus and thyroid condition is unknowable.

4.  After the development requested has been completed, the AMC/RO should review the examiner's opinions to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners have documented their review of Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for diabetes and a thyroid condition.  All evidence submitted since that time and all applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


